Exhibit 10(c)

AMENDMENT TO ALCOA INC.

EMPLOYEES’ EXCESS BENEFITS PLAN C

Pursuant to Section 5.1 of the Alcoa Inc. Employees’ Excess Benefits Plan C
(“Plan”), the Plan is amended effective September 1, 2014, as follows:

1. A new Section 2.9 shall be added to the Plan to allow the Company, in its
sole and absolute discretion, to require that participants take distributions of
balances in the Plan where the present value of a Participant’s nonqualified
benefits under all nonqualified defined benefit plans of the Company, not
otherwise payable under the provisions of the Plan, shall be equal to or less
than the Internal Revenue Code Section 402(g) limit, as follows:

“2.9 Notwithstanding any provision to the contrary in this Plan, if at any time
the present value of a Participant’s nonqualified benefits under all
nonqualified defined benefit plans of the Company, not otherwise payable under
the provisions of the Plan, shall be equal to or less than the Internal Revenue
Code Section 402(g) limit in effect at the time of any payment event (for 2014,
$17,500 or less and as adjusted from time to time by the Internal Revenue
Service), the Company may, in the sole and absolute discretion of the Company,
elect to distribute the entire benefit to the Participant in the form of a lump
sum payment, in lieu of any other benefit payable under the Plan. The present
value shall be determined by the Company, in the Company’s sole and absolute
discretion, using reasonable actuarial assumptions. The distribution of the lump
sum shall be made as soon as reasonably practicable, but no later than ninety
(90) days after a payment event or two and one-half (2  1⁄2) months after the
year of the payment event, whichever is later. This payment shall extinguish any
and all liability under this Plan and any and all the plans from which the lump
sum is provided.”

2. In all other respects, the Plan is ratified and confirmed.